DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoke et al. (US 2008/0090206).
Hoke shows a root detachment screw including: a threaded point for screwing into a tooth root (105; below cubed head in Fig. 5); a threaded shaft extending upwardly from the threaded tip (cubed shaft 107 having threading therein in Fig. 1 for instance), the threaded shaft engageable with a threaded member (119) to enable extraction of the screw by rotation of the threaded member relative to the threaded shaft (capable thereof); and a locking surface (flat faces on 107), configured to enable rotation of the screw to be prevented while rotating the threaded member relative to the threaded shaft (107 abuts interior of 111 so that rotation is prevented while 119 is rotated).  With respect to claim 18, wherein he locking surface comprises planar sides of the threaded shaft (planar faces on 107).  With respect to claim 19, wherein the planar sides extend along a substantial length of the shaft (as seen in Fig. 1 and 5).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paetzold (DE 3740474).

Paetzold shows a ratchet nut for a medical device (24), the ratchet nut having an outer body defining a plurality of teeth (knurled outer surface as seen in the Figures), and a threaded bore for engaging with threads of a threaded shaft (interior thereof to engage the threads), the outer body adapted to engage with a pawl of a ratchet spanner such that rotation of the ratchet spanner in one direction causes rotation of the ratchet nut and rotation of the other direction does not cause rotation of the ratchet nut (knurled teeth outer surface capable of engaging with a ratchet spanner in this manner; it is noted that the ratchet spanner is not positively recited).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Hoke, Hornig, Paetzold, and Guse show similar tooth root removal devices with a screw entering the root and being extracted by a threading member, some with pivoting engagement with a platform, however they fail to show wherein the screw itself includes a locking surface for preventing rotation of the lead screw during rotational engagement of the threaded member with the threaded shaft.  Hoke is the closest in regards to the lead screw having the locking surface at 107 in Fig. 1, however this engages with components below the platform and would not be expected to function in the same manner or at all if it was somehow placed on a pivoting configuration, particularly since the platform of Hoke is not resting on the dentition like the other prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772